t c summary opinion united_states tax_court shawn timothy hynes petitioner v commissioner of internal revenue respondent docket no 3897-06s filed date shawn timothy hynes pro_se karen a rennie and paul darcy for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 after concessions the issues for decision are whether petitioner is liable for the 10-percent additional tax under sec_72 for an early withdrawal from a qualified_pension plan and whether petitioner is liable for an accuracy- related penalty pursuant to sec_6662 background the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in new york city during taxable_year petitioner was a third-year law student at the university of pennsylvania law school penn in philadelphia pennsylvania petitioner transferred to penn after completing his first year of law school at the university of 1petitioner concedes that he failed to report dollar_figure of interest received from wachovia bank and that he received a dollar_figure taxable_distribution from a qualified_pension plan which was not reported on his income_tax return oregon school of law in eugene oregon petitioner holds an undergraduate degree from duke university before attending law school petitioner worked as a paralegal with the law firm of cravath swaine moore where he participated in the firm’s qualified_pension plan qrp from date through date petitioner resided in philadelphia pennsylvania petitioner’s monthly rent during this time was dollar_figure petitioner’s expenses during law school were paid from his savings wages and public and private loans the record contains two student_loan statements for petitioner one statement pertains to his enrollment at the university of oregon school of law while another statement relates to his enrollment at penn on date as he was preparing to graduate from penn and beginning preparation for the bar exam petitioner deposited a dollar_figure check issued to him from security trust bank payor in his checking account the check represented a net distribution of dollar_figure to petitioner from his cravath swaine moore qrp minus income_tax withheld of dollar_figure petitioner did not include this distribution as income on his federal_income_tax return on the date of this distribution petitioner was not years old after graduating from law school petitioner moved to new york city so that he would be able to take a bar preparation course for the california bar exam in date petitioner moved from new york city to palo alto california to work as a securities associate with the law firm of simpson thacher bartlett stb before starting at stb petitioner received an advance from stb to cover the costs associated with his move from new york city to palo alto petitioner timely filed his federal_income_tax return petitioner reported wages salaries and tips on his return his wages of dollar_figure were earned from his employment at stb from september through december of respondent received the following third party information for petitioner that was not otherwise reflected on his income_tax return interest_income on wachovia bank accounts of dollar_figure and dollar_figure a pension and annuity_payment of dollar_figure with income_tax withheld of dollar_figure and student_loan interest payments of dollar_figure paid to student financial assistance and dollar_figure paid to duke university respondent issued to petitioner a notice_of_deficiency that explained the changes made to his federal_income_tax based on the third-party information the notice showed that petitioner had understated his income_tax on his return by dollar_figure and explained that the deficiency respondent determined was the result of changes to petitioner’s adjusted_gross_income and an additional tax applied as a result of petitioner’s distribution from his qualified_retirement_plan in his petition for redetermination of a deficiency petitioner disputed respondent’s determination because he was not responsible for the deficiency he wanted the court to give him an opportunity to recalculate and resubmit his return the internal_revenue_service irs had made an error in calculating the deficiency at issue and he should not be responsible for the irs’s mistake the petition is devoid of any factual explanation as to why petitioner requested and received the distribution at issue in on date petitioner submitted a form_9465 installment_agreement request before an assessment was made on his account on date petitioner made a payment of dollar_figure between date and date he made three additional payments that totaled dollar_figure discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the taxpayer in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 shifts the burden_of_proof to the commissioner sec_7491 rule a petitioner did not argue that sec_7491 is applicable and he did not establish that the burden_of_proof should shift to respondent petitioner therefore bears the burden of proving that respondent’s determination in the notice_of_deficiency is erroneous see rule a welch v helvering supra pincite with respect to any penalty or addition_to_tax however sec_7491 places the burden of production on the commissioner with respect to the first issue involved in this case sec_72 imposes an additional tax on distributions from a qrp equal to percent of the portion of such amount that is includable in gross_income unless the distribution comes within one of several exceptions for purposes of the 10-percent additional tax a qrp includes both a sec_401 pension_plan and an individual_retirement_account see sec_72 sec_401 k c sec_72 enumerates the exceptions to the 10-percent additional tax for early distributions from qrps there is no economic hardship exception to the 10-percent additional tax under sec_72 the 10-percent additional tax imposed on early distributions from a qrp does not apply however to distributions from an individual_retirement_plan used for higher education expenses to the extent such distributions do not exceed the amount of qualified_education_expenses of the taxpayer for the taxable_year sec_72 the parties agree that the distribution made to petitioner in was from a qrp within the meaning of sec_401 petitioner however argues that he should not be held liable for the 10-percent additional tax on this distribution on the grounds that his request was based on economic hardship and an exception for such a request exists under sec_401 petitioner testified that the costs of his law school education coupled with the costs associated with his studying for the bar exam left him with no viable alternative other than to take a premature_distribution from his qrp petitioner testified that he used the disbursement to pay school loans pay credit card bills and provide for his day-to-day living_expenses during the summer of respondent argues that while sec_401 does provide for hardship distributions from qualified_pension plans that section does not exempt a taxpayer from the 10-percent additional tax that may apply to such a distribution at trial petitioner admitted that he did not research the tax ramifications that might result from his request for a hardship_distribution beyond looking at sec_401 petitioner also admitted that he could have overlooked and or misunderstood the 10-percent additional tax exceptions enumerated in sec_72 upon review of sec_72 we cannot find any exception that would exempt the distribution made to petitioner in taxable_year moreover petitioner admits that his argument that the 10-percent additional tax should not apply is based on a provision pertaining to the request for disbursement and not as we are concerned with here the taxation of such a disbursement distributions from an individual_retirement_plan used for higher education expenses of the taxpayer are exempt from the 10-percent additional tax to the extent such distributions do not exceed the qualified_higher_education_expenses of the taxpayer for the taxable_year the qualified_higher_education_expenses exception applies however only in the case of a distribution from an individual_retirement_plan ira petitioner’s qrp is a sec_401 plan not an ira therefore the qualified_higher_education_expenses exception is inapplicable because the distribution made to petitioner from his qrp in does not fall within any of the 10-percent additional tax exceptions enumerated in sec_72 we sustain respondent’s determination on this issue with respect to the accuracy-related_penalty sec_6662 imposes a 20-percent penalty with respect to any portion of an underpayment_of_tax required to be shown on a return this penalty applies to underpayments attributable to any substantial_understatement_of_income_tax sec_6662 b an understatement of income_tax is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 sec_6664 provides a defense to the accuracy-related_penalty if a taxpayer establishes that there was reasonable_cause for any portion of the underpayment and that he acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs although not defined in the code reasonable_cause is viewed in the regulations as the exercise of ordinary business care and prudence see sec_301 c proced admin regs whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the taxpayer’s education experience and knowledge are considered in determining reasonable_cause and good_faith and generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability sec_1_6664-4 income_tax regs respondent determined an accuracy-related_penalty to be applicable in this case because petitioner understated his income_tax by dollar_figure on his income_tax return because petitioner’s understatement_of_tax was greater than percent of the tax required to be shown on the return or dollar_figure the understatement was deemed a substantial_understatement of tax pursuant to sec_6662 and ii respondent contends that petitioner’s failure to report income equaling approximately percent of his adjusted_gross_income for shows a lack of reasonable_cause and good_faith petitioner argues that he should not be held liable for the penalty because his failure to include the amount received from the distribution was due to his move from new york city to palo alto california in which resulted in his failure to receive a form 1099-misc for the distribution and his failure to remember to report the distribution was not deliberate as further evidence of his asserted good_faith petitioner testified that he submitted an installment_payment request before an assessment was made on his account and that he made four payments totaling dollar_figure receipt of a form 1099-misc is not required to remind a taxpayer of income that must be reported on his or her federal_income_tax return brunsman v commissioner tcmemo_2003_ the gross amount of the distribution dollar_figure represented approximately percent of petitioner’s total taxable_income for petitioner’s argument that he did not remember this distribution at the time he filed his return because of the extraordinary demands of his job as an attorney is without merit finally as respondent correctly argued at trial petitioner’s contention that his attempt to pay off the tax through an installment_agreement shows his good_faith is irrelevant under these facts and circumstances what controls here is petitioner’s good_faith at the time the return was filed rather than the action he took after he received the notice_of_deficiency sec_6664 accordingly we sustain respondent’s determination with respect to the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered for respondent
